DETAILED ACTION
This office action is in response to the above identified patent application with regards to the response filed on 3/18/21.  Claims 1-5 are currently pending. Claims 3-4 are withdrawn and Claims 1, 2 and 5 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1, 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites (line 8) “a diameter direction of the shaft body with respect to the axis” however it is not clear what the metes and bounds of “with respect to the axis” are. A diameter extends across a circle, thus it could be that the diameter direction of the shaft body is direction 
Claim 1 recites (line 9) “a downstream side with respect to the swirling blade along an axial direction”. Downstream and upstream are conventionally defined with respect to a fluid flow. In this case it is not clear what downstream with respect to a structure is. Further “with respect to the swirling blade along an axial direction” introduces “an axial direction” (Note: the axial direction is not tied to the axis) and it is not clear if the downstream is only in relation to a portion of the swirling blade that extends along the axial direction or if the axial direction is the direction of the swirl of fluid. (Examiners Note: could be overcome by including an upstream end and a downstream end of the shaft body or including the fluid which downstream is defined with respect to.)
Claim 1 recites (line 15) “a downstream side with respect to the shaft body”. Downstream and upstream are conventionally defined with respect to a fluid flow. In this case it is not clear what downstream with respect to a structure is. Further it is not clear if “a downstream side with respect to the swirling blade” and “a downstream side with respect to the shaft body” are related in anyway by a fluid flow or any direction can be a downstream side with respect to a structure. (Examiners Note: could be overcome by including an upstream end and a downstream end of the shaft body or including the fluid which downstream is defined with respect to.)Claim 1 recites (line 15) “tilts outwardly in the diameter direction” it is not clear what outwardly in the diameter direction is, as no reference frame for out or in is provided. (Examiners Note: could claim the tapered shape of the tip portion, see ¶ 31 of the specification.)

Claims not specifically addressed above are rejected for their dependence on a claim rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Davis Jr (US 2009/0241508) in view of Ehrhard et al. (US 7,077,622).

Regarding Claim 1: Davis Jr discloses a combustor comprising (comprised of its constituent parts, see below):
a nozzle main body (see Figure 1, and constituent parts) that includes a shaft body (Annotated Figure I) which extends along an axis (Annotated Figure I) and has, inside the shaft body, a purge air flow path (Annotated Figure I), which extends along the axis to a tip portion (Annotated Figure I) of the shaft body and into which compressed air is introduced ( compressed air introduced is intended use and does not provide any structural difference or limitations to the apparatus to define over the prior art. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus 
a swirling blade (Swirl Vane E, see Figure 1), which overhangs from an outer surface (Annotated Figure I) of the shaft body in a diameter direction of the shaft body with respect to the axis (Annotated Figure I, swirler extends from an outer surface of the shaft body), and which swirls a fluid flowing around the axis to a downstream side with respect to the swirling blade along an axial direction, and
a fuel spraying hole (Annotated Figure I); and
a sealing member (100) that seals the air spraying hole (See Figure 2) 
wherein the air spraying hole is configured to connect the purge air flow path to the outer surface of the shaft body upon being opened by melting of the sealing member and 
wherein the air spraying hole tilts outwardly in the diameter direction (The air spraying hole is at an angle with respect to the outside of the shaft body, Annotated Figure I) and toward a downstream side with respect to the shaft body (Annotated Figure I), and the compressed air is injected toward the downstream side with respect to the shaft body (the compressed air is injected toward the downstream side is intended use and does not provide any structural difference or limitations to the apparatus to define over the prior art. The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See MPEP 2115. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be 
    PNG
    media_image1.png
    724
    1324
    media_image1.png
    Greyscale

Davis Jr in the embodiment shown in Figure 2 does not disclose wherein the sealing member is formed of a metal having a melting point lower than a melting point of a metal forming the nozzle main body. Davis Jr does teach that 100 could be made of a material with a lower melting temperature than the other portion of the shaft body (See Davis ¶ 23).
Ehrhard teaches providing a plug of a metal which melts at a temperature lower than the surrounding metal (plug 16 see Figure 1, Col 6 Lines 37-46). 
It has been held that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  KSR International Co. v. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute the thin section of Davis Jr for the lower melting temperature plug of Ehrhard because a) the prior art contained a device which differed from the claimed device by the substitution of some components with other components (a thin section of Davis to be melted for a lower temperature plug of Ehrhard to be melted), b) the substituted components and their functions were known in the art (they melted to provide a path for fluid flow), and c) one of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable (Davis discusses using a material with a lower melting temperature as an option, as evidenced by Davis Jr ¶ 23).  See MPEP 2143 I(B).

Annotated Figure I

Regarding Claim 2: Davis Jr in view of Ehrhard teach the combustor as discussed regarding Claim 1. Davis Jr in view of Ehrhard further teach wherein the sealing member has a plate shape (the sealing member of Davis Jr in view of Ehrhard is a plug, which is “plate shaped”), is formed around an opening of the air spraying hole on the outer surface of the shaft body (the plug is in the opening of the air spraying hole on the outer surface of the shaft body), and is joined to a recessed portion into which the sealing member can be fitted (Davis Jr in view of Ehrhard teach threads, the plug of Davis Jr in view of Ehrhard is joined in the recessed threads. Ehrhard Cold 5 Lines 53-67).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Davis Jr in view of Ehrhard as applied to claim 1 above, and further in view of Myers et al. (US 2014/0075953)
Regarding Claim 5: Davis Jr in view of Ehrhard teach the combustor as discussed regarding Claim 1. Davis Jr does not teach the gas turbine components of the combustor as discussed regarding claim 1. 
However it is well known in the art that a gas turbine engine has a compressor that compresses air and supplies the air to the combustor; and a turbine that is driven by a combustion gas formed by combustion of fuel in the combustor as these components are required to function as a gas turbine engine.
Myers teaches a gas turbine has a compressor that compresses air and supplies the air to the combustor; and a turbine that is driven by a combustion gas formed by combustion of fuel in the combustor (Myers ¶ 7).
. 

Response to Arguments
Applicant's arguments filed 3/18/2021 have been fully considered but they are not persuasive. Regarding the augments of the 103 rejection, the above rejections show that the prior art teaches the claimed limitations as best understood. Specifically with regards to “wherein the air spraying hole tilts outwardly in the diameter direction and toward a downstream side with respect to the shaft body, and the compressed air is injected toward the downstream side with respect to the shaft body”. As noted above there are 112(b) issues with the amended language; however, under BRI the structure of Davis Jr in view of Ehrhard teach the additional claim limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Jordan whose telephone number is (571) 272-3925 and fax number is (571) 273-3925.  The examiner can normally be reached on Monday thru Thursday between 8 and 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would 
/ T.J. /Examiner, Art Unit 3741



/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741